Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 1 of 24 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   LARISSA CURRIER and
   NATHAN CURRIER f/k/a
   IGOR STEPANENKO,                               CASE NO.:

      Plaintiff,

   -VS-

   DYCK O’NEAL, INC.,

      Defendant.
                                      /

                               COMPLAINT
                       AND DEMAND FOR TRIAL BY JURY

          Plaintiffs, LARISSA CURRIER (“Ms. Currier”) and NATHAN CURRIER

  f/k/a IGOR STEPANENKO (“Mr. Currier”) (collectively “Plaintiffs”), allege

  violations of the Federal Fair Debt Collection Practices Act, 15 U.S.C. §1692, et.

  seq. (“FDCPA”) and Florida’s Consumer Collections Practices Act, Florida

  Statutes, §559, Part VI, et. seq. (“FCCPA”), against Defendant, DYCK O’NEAL,

  INC. (“Defendant”).

                                  INTRODUCTION

          1.       The FDCPA was enacted as an amendment to the Consumer Credit

  Protection Act. Its purpose is to eliminate abusive debt collection practices by debt

  collectors.



                                            1
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 2 of 24 PageID 2




         2.     The FCCPA was devised as a means of regulating the activities of

  consumer collection agencies within the state of Florida to combat a series of abuses

  in the area of debtor-creditor relations and to assist consumers experiencing debt

  harassment or abusive debt collection practices.


                            JURISDICTION AND VENUE

          3.    Jurisdiction and venue for purposes of this action are appropriate and

  conferred by 28 U.S.C. §1331 and pursuant to 15 U.S.C. §1692k(d), and pursuant

  to 28 U.S.C. §1367 for pendent state law claims.

         4.     The alleged violations described herein occurred in Hillsborough

  County, Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C.

  §1391(b)(2), as it is the judicial district in which a substantial part of the events or

  omissions giving rise to this action occurred.

                      COMMON FACTUAL ALLEGATIONS

         5.     Plaintiff, Larisa Currier, is a natural person, and citizen and resident

  of Hillsborough County, Florida.

         6.     Plaintiff, Nathan Currier f/k/a Igor Stepanenko, is a natural person,

  and citizen and resident of Hillsborough County, Florida.

         7.     Defendant is a debt collector as it receives and/or purchases debt from

  creditors and then attempts to collect those debts.




                                             2
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 3 of 24 PageID 3




         8.     Defendant is a debt collector because it is a debt collection company

  that regularly tries to obtain payment of consumer debts through legal proceedings

  and regularly attempts to collect those debts.

         9.     All references to Defendant named herein shall also include any of

  Defendant’s predecessors.

         10.    Regions Bank d/b/a Regions Mortgage (“Regions”) held the mortgage

  on Plaintiffs’ homestead property.

         11.    In or around 2012, Regions filed a mortgage foreclosure lawsuit

  against Plaintiffs in Hillsborough County, Florida, Case No.: 12-CA-017769 for an

  alleged default in mortgage payments (hereinafter the “Foreclosure Action”).

         12.    On or about April 19, 2018, the court in the Foreclosure Action

  entered a Uniform Consent Final Judgment of Foreclosure (120 Day Sale Date &

  Waiver of Deficiency as to Defendant’s Igor Stepanenko and Larisa Currier

  [Plaintiffs]) (hereinafter referred to as the “Consent and Deficiency Waiver”). A

  true and correct copy of the Consent and Deficiency Waiver is attached hereto as

  Exhibit “A” and its contents are incorporated by reference herein.

         13.    Pursuant to the Consent and Deficiency Waiver, Plaintiffs agreed to

  consent to a judgment, and that their homestead would be sold, in exchange for a

  waiver of any deficiency amount between the proceeds from the sale and the amount

  due to Regions by Plaintiffs.



                                            3
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 4 of 24 PageID 4




         14.    Thus, Regions agreed to waive any and all deficiencies, and Plaintiffs

  are not responsible for any deficiency related to the sale of their home (hereinafter

  the “Waived Consumer Debt”).

         15.    Defendant is now attempting to collect the Waived Consumer Debt.

         16.    On or about September 23, 2020, Defendant sent Plaintiffs demand

  for payment for the Waived Consumer Debt (hereinafter referred to as the “First

  Pay-Off Demand Letter”). A true and correct copy of the First Pay-Off Demand

  Letter is attached hereto as Exhibit “B” and its contents are incorporated by

  reference herein.

         17.    Pursuant to the First Pay-Off Demand Letter, Defendant demanded

  payment of the Waived Consumer Debt in the amount $43,350.66.

         18.    On or about January 4, 2021, Defendant sent Plaintiffs another

  demand for payment of the Waived Consumer Debt (hereinafter referred to as the

  “Second Pay-Off Demand Letter”). A true and correct copy of the Second Pay-Off

  Demand Letter is attached hereto as Exhibit “C” and its contents are incorporated

  by reference herein.

         19.    Pursuant to the Second Pay-Off Demand Letter, Defendant provided

  Plaintiffs with an assignment of judgment and note stating that Regions had

  assigned all of Region’s rights and interest in the Foreclose Action to Defendant on

  August 13, 2020. (See Exhibit “C”).



                                            4
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 5 of 24 PageID 5




         20.    However, Regions did not have any rights or interest to any deficiency

  proceeds in the Foreclosure Action as it had waived the recover of any deficiency

  against Plaintiffs pursuant to the Consent and Deficiency Waiver.

         21.    Thus, Defendant stands in Regions shoes and is unable to collect any

  monies related to the Waived Consumer Debt in accordance with the Consent and

  Deficiency Waiver.

         22.    The Second Pay-Off Demand Letter also included a copy of the

  Consent and Deficiency Waiver.

         23.    As Defendant provided Plaintiffs with a copy of the Consent and

  Deficiency Waiver, Defendant certainly knew that any deficiency had been waived

  and was not due and owing, and that it had no right to attempt to collect same.

         24.    Pursuant to the Second Pay-Off Demand Letter, Defendant demanded

  payment of the Waived Consumer Debt in the amount $43,826.54.

         25.    On or about March 5, 2021, Defendant sent Plaintiffs another demand

  for payment for the Waived Consumer Debt (hereinafter referred to as the “Third

  Pay-Off Demand Letter”). A true and correct copy of the Third Pay-Off Demand

  Letter is attached hereto as Exhibit “D” and its contents are incorporated by

  reference herein.

         26.    Pursuant to the Third Pay-Off Demand Letter, Defendant demanded

  payment of the Waived Consumer Debt in the amount $43,937.42. However,



                                           5
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 6 of 24 PageID 6




  Defendant announced that they would accept seventy-five percent (75%) less or

  $10,984.36, of the Waived Consumer Debt

         27.    Pursuant to the First Pay-Off Demand, Second Pay-Off Demand and

  Third Pay-Off Demand (hereinafter collectively referred to as the (“Pay-Off

  Demands”), Defendant demanded payment for the Waived Consumer Debt from

  Plaintiffs.

         28.    Defendant attempted to collect the Waived Consumer Debt from

  Plaintiffs by sending them the Pay-Off Demands.

         29.    The Pay-Off Demands are collection attempts because they demand

  payment for the Waived Consumer Debt and set forth the means and method by

  which payment must be made.

         30.    The Pay-Off Demands provide instructions for payment of the

  Waived Consumer Debt.

         31.    The Pay-Off Demands provide for penalties if payment is not made

  by a certain date.

         32.    The Pay-Off Demands improperly seek payment of the Waived

  Consumer Debt as it was waived pursuant to the Uniform Consent and Waiver.

         33.    Defendant knew that it was not entitled to attempt to collect the

  Waived Consumer Debt from Plaintiffs as it knew the Waived Consumer Debt had




                                         6
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 7 of 24 PageID 7




  been waived and deemed uncollectible as a result of the Foreclosure Action and

  Uniform Consent and Waiver.

         34.    The Pay-Off Demands are misleading because they give a false

  impression of the character of the Waived Consumer Debt.

         35.    The Pay-Off Demands hide the true character of the Waived

  Consumer Debt and impair Plaintiffs’ ability to knowledgeably assess the validity

  of the Waived Consumer Debt.

         36.    The Pay-Off Demands are misleading on their face.

         37.    All conditions precedents to this action have been fulfilled, waived or

  performed.

                                        COUNT I
                               (Ms. Currier vs. Defendant)
                                (Violation of the FDCPA)

         38.    Ms. Currier incorporates Paragraphs one (1) through thirty-seven (37)

  above as if fully set forth herein.

         39.    This is an action against Defendant for violations of the Federal Fair

  Debt Collection Practices Act 15 U.S.C. §1692, et. seq. (FDCPA), and for damages

  in excess of $15,000.00, exclusive of interest, court costs and attorneys’ fees.

         40.    The alleged mortgage debt, or Waived Consumer Debt, at issue in the

  Foreclosure Action and Pay-Off Demands is a consumer debt within the meaning

  of the FDCPA. This so because it was a mortgage loan incurred to purchase Ms.



                                            7
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 8 of 24 PageID 8




  Currier’s residential homestead real property and thereby created an obligation for

  Ms. Currier to pay money arising out of a transaction in which the money, that is

  the subject of the mortgage loan transaction was primarily for personal, family, or

  household purposes.

         41.       Ms. Currier is a natural person that was the borrower of and obligated

  to pay the Waived Consumer Debt.

         42.       Defendant is a debt collector within the meaning of the FDCPA. This

  is so because:

               a. Defendant is a person that uses the U.S. Mail, correspondence, fax

                   transmissions, email, lawsuits and other instrumentalities of interstate

                   commerce in sending communications such as the Pay-Off Demands

                   for the Waived Consumer Debt; and

               b. Defendant’s principal business purpose is the collection of debts, as

                   Defendant regularly sends collections letters and files collection

                   lawsuits throughout the State of Florida in order to collect delinquent

                   consumer debts for another person as it did for the Waived Consumer

                   Debt; and

               c. Defendant regularly collects or attempts to collect, directly or

                   indirectly, debts owed or due or asserted to be owed or due another as




                                               8
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 9 of 24 PageID 9




                  it did for the Waived Consumer Debt which originated with Regions

                  and was assigned to Defendant.

          43.     The Pay-Off Demands are attempts to collect the Waived Consumer

  Debt.

          44.     The Pay-Off Demands included demands to pay the deficiency

  incurred as a result of the sale of Ms. Currier’s homestead property in the

  Foreclosure Action, however, any deficiency was waived pursuant to the Uniform

  Consent and Waiver.

          45.     Consequently, Defendant is not entitled to recover or seek to recover

  the Waived Consumer Debt from Ms. Currier.

          46.     Defendant had actual knowledge that the Waived Consumer Debt had

   been waived as it included a copy of the Uniform Consent and Waiver with the

   Pay-Off Demands it sent to Ms. Currier, yet still knowingly sent, or caused to be

   sent, the Pay-Off Demands.

          47.     The illegal amounts sought by the Pay-Off Demands are substantial

  and material.

          48.     The Pay-Off Demands are misleading because they give a false

  impression of the character and/or amounts of the Waived Consumer Debt.




                                             9
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 10 of 24 PageID 10




         49.      The Pay-Off Demands hide the true character and/or amounts of the

   Waived Consumer Debt and/or impairs Ms. Currier’s ability to knowledgeably

   assess the validity of the Waived Consumer Debt.

         50.      The Pay-Off Demands are false representations as to the correct legal

   amounts due and owing (which should legally be none) regarding the Waived

   Consumer Debt.

         51.      As a result of Defendant’s conduct as described in attempting to

   collect the Waived Consumer Debt, Defendant has violated 15 U.S.C. §1692(d), 15

   U.S.C. §1692(e), 15 U.S.C. §1692(e)(2)(A) and (B), 15 U.S.C. §1692(e)(5), 15

   U.S.C. §1692(f) and/or 15 U.S.C. §1692(f)(1) which provide:

               §1692(d) A debt collector may not engage in any conduct the
               natural consequence of which is to harass, oppress, or abuse any
               person in connection with the collection of a debt. Without limiting
               the general application of the foregoing, the following conduct is a
               violation of this section:
               §1692(e) A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

                  (2) The false representation of—
                  (A) the character, amount, or legal status of any debt; or
                  (B) any services rendered or compensation which may be lawfully
                  received by any debt collector for the collection of a debt.

               (5) The threat to take any action that cannot legally be taken or that is
               not intended to be taken.

               §1692(f) A debt collector may not use unfair or unconscionable
               means to collect or attempt to collect any debt. Without limiting the


                                              10
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 11 of 24 PageID 11




                general application of the foregoing, the following conduct is a
                violation of this section:
                     (1) The collection of any amount (including any interest, fee,
                     charge, or expense incidental to the principal obligation)
                     unless such amount is expressly authorized by the agreement
                     creating the debt or permitted by law.

          52.      As a result of Defendant’s debt collection conduct as described herein,

   Ms. Currier has been injured.

          53.      Ms. Currier is: (a) is entitled to collect her attorney’s fees and costs

   pursuant to 15 U.S.C. §1692(k); (b) has retained the law firm of Florida Consumer

   Lawyers in this action; and (c) is obligated to pay the law firm of Florida Consumer

   Lawyers a reasonable fee for its services in bringing or defending in this case, as

   well as all costs of collections.

           WHEREFORE, Plaintiff, LARISA CURRIER, respectfully requests relief

   in the form of: (i) actual damages, interest, court costs and attorney’s fees; (ii)

   statutory damages in the minimum amount of $1,000.00 per violation; (iii) a trial by

   jury; and (iv) such other and further relief in law or equity that the Court deems just

   an appropriate under the circumstances.

                                          COUNT II
                                 (Mr. Currier vs. Defendant)
                                  (Violation of the FDCPA)

          54.      Mr. Currier incorporates Paragraphs one (1) through thirty-seven (37)

   above as if fully set forth herein.




                                               11
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 12 of 24 PageID 12




          55.       This is an action against Defendant for violations of the Federal Fair

   Debt Collection Practices Act 15 U.S.C. §1692, et. seq. (FDCPA), and for damages

   in excess of $15,000.00, exclusive of interest, court costs and attorneys’ fees.

          56.       The alleged mortgage debt, or Waived Consumer Debt, at issue in the

   Foreclosure Action and Pay-Off Demands is a consumer debt within the meaning

   of the FDCPA. This so because it was a mortgage loan incurred to purchase Mr.

   Currier’s residential homestead real property and thereby created an obligation for

   Mr. Currier to pay money arising out of a transaction in which the money, that is

   the subject of the mortgage loan transaction was primarily for personal, family, or

   household purposes.

          57.       Mr. Currier is a natural person that was the borrower of and obligated

   to pay the Waived Consumer Debt.

          58.       Defendant is a debt collector within the meaning of the FDCPA. This

   is so because:

                a. Defendant is a person that uses the U.S. Mail, correspondence, fax

                    transmissions, email, lawsuits and other instrumentalities of interstate

                    commerce in sending communications such as the Pay-Off Demands

                    for the Waived Consumer Debt; and

                b. Defendant’s principal business purpose is the collection of debts, as

                    Defendant regularly sends collections letters and files collection



                                               12
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 13 of 24 PageID 13




                    lawsuits throughout the State of Florida in order to collect delinquent

                    consumer debts for another person as it did for the Waived Consumer

                    Debt; and

                 c. Defendant regularly collects or attempts to collect, directly or

                    indirectly, debts owed or due or asserted to be owed or due another as

                    it did for the Waived Consumer Debt which originated with Regions

                    and was assigned to Defendant.

           59.      The Pay-Off Demands are attempts to collect the Waived Consumer

   Debt.

           60.      The Pay-Off Demands included demands to pay the deficiency

   incurred as a result of the sale of Mr. Currier’s homestead property in the

   Foreclosure Action, however, any deficiency was waived pursuant to the Uniform

   Consent and Waiver.

           61.      Consequently, Defendant is not entitled to recover or seek to recover

   the Waived Consumer Debt from Mr. Currier.

           62.      Defendant had actual knowledge that the Waived Consumer Debt had

    been waived as it included a copy of the Uniform Consent and Waiver with the

    Pay-Off Demands it sent to Mr. Currier, yet still knowingly sent, or caused to be

    sent, the Pay-Off Demands.




                                               13
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 14 of 24 PageID 14




         63.       The illegal amounts sought by the Pay-Off Demands are substantial

   and material.

         64.       The Pay-Off Demands are misleading because they give a false

   impression of the character and/or amounts of the Waived Consumer Debt.

         65.       The Pay-Off Demands hide the true character and/or amounts of the

   Waived Consumer Debt and/or impairs Mr. Currier’s ability to knowledgeably

   assess the validity of the Waived Consumer Debt.

         66.       The Pay-Off Demands are false representations as to the correct legal

   amounts due and owing (which should legally be none) regarding the Waived

   Consumer Debt.

         67.       As a result of Defendant’s conduct as described in attempting to

   collect the Waived Consumer Debt, Defendant has violated 15 U.S.C. §1692(d), 15

   U.S.C. §1692(e), 15 U.S.C. §1692(e)(2)(A) and (B), 15 U.S.C. §1692(e)(5), 15

   U.S.C. §1692(f) and/or 15 U.S.C. §1692(f)(1) which provide:

               §1692(d) A debt collector may not engage in any conduct the
               natural consequence of which is to harass, oppress, or abuse any
               person in connection with the collection of a debt. Without limiting
               the general application of the foregoing, the following conduct is a
               violation of this section:
               §1692(e) A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

                   (2) The false representation of—
                   (A) the character, amount, or legal status of any debt; or


                                              14
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 15 of 24 PageID 15




                   (B) any services rendered or compensation which may be lawfully
                   received by any debt collector for the collection of a debt.

                (5) The threat to take any action that cannot legally be taken or that is
                not intended to be taken.

                §1692(f) A debt collector may not use unfair or unconscionable
                means to collect or attempt to collect any debt. Without limiting the
                general application of the foregoing, the following conduct is a
                violation of this section:
                     (1) The collection of any amount (including any interest, fee,
                     charge, or expense incidental to the principal obligation)
                     unless such amount is expressly authorized by the agreement
                     creating the debt or permitted by law.

          68.      As a result of Defendant’s debt collection conduct as described herein,

   Mr. Currier has been injured.

          69.      Mr. Currier is: (a) is entitled to collect her attorney’s fees and costs

   pursuant to 15 U.S.C. §1692(k); (b) has retained the law firm of Florida Consumer

   Lawyers in this action; and (c) is obligated to pay the law firm of Florida Consumer

   Lawyers a reasonable fee for its services in bringing or defending in this case, as

   well as all costs of collections.

           WHEREFORE,            Plaintiff,   NATHAN         CURRIER        f/k/a    IGOR

   STEPANENKO, respectfully requests relief in the form of: (i) actual damages,

   interest, court costs and attorney’s fees; (ii) statutory damages in the minimum

   amount of $1,000.00 per violation; (iii) a trial by jury; and (iv) such other and further

   relief in law or equity that the Court deems just an appropriate under the

   circumstances.


                                               15
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 16 of 24 PageID 16




                                         COUNT III
                                 (Ms. Currier vs. Defendant)
                                  (Violation of the FCCPA)

          70.       Ms. Currier incorporates Paragraphs one (1) through thirty-seven (37)

   above as if fully set forth herein.

          71.       This is an action against Defendant for violations of Florida’s

   Consumer Collections Practices Act, Florida Statutes, §559, Part VI, et. seq.

   (FCCPA), and for damages in excess of $15,000.00, exclusive of interest, court

   costs and attorneys’ fees.

           72.      The mortgage debt at issue in the Foreclosure Action and Pay-Off

   Demands is consumer debt within the meaning of the FCCPA. This so because it

   was a mortgage loan incurred to purchase Ms. Currier’s residential homestead real

   property and thereby created an obligation for Ms. Currier to pay money arising out

   of a transaction in which the money, that is the subject of the mortgage loan

   transaction primarily for personal, family, or household purposes.

          73.       Ms. Currier is a natural person that was the borrower of and obligated

   to pay the Consumer Debt, until it was waived pursuant to the Uniform Consent and

   Waiver.

          74.       Defendant is a debt collector within the meaning of the FCCPA. This

   is so because:



                                               16
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 17 of 24 PageID 17




                 a. Defendant is a person that uses the U.S. Mail, correspondence, fax

                    transmissions, email, lawsuits and other instrumentalities of interstate

                    commerce in sending communications such as the Pay-Off Demands;

                    and

                 b. Defendant’s principal business purpose is the collection of debts, as

                    Defendant regularly sends collections letters and files collection

                    lawsuits throughout the State of Florida in order to collect delinquent

                    consumer debts for another person as it did for the Waived Consumer

                    Debt; and

                 c. Defendant regularly collects or attempts to collect, directly or

                    indirectly, debts owed or due or asserted to be owed or due another as

                    it did for the Waived Consumer Debt which originated with Regions

                    and was assigned to Defendant.

           75.      The Pay-Off Demands are attempts to collect the Waived Consumer

   Debt.

           76.      The Pay-Off Demands included demands to pay the deficiency

   incurred as a result of the sale of Ms. Currier’s property in the Foreclosure Action,

   however, any deficiency was waived pursuant to the Uniform Consent and Waiver.

           77.      Consequently, Defendant is not entitled to recover or seek to recover

   the Waived Consumer Debt from Ms. Currier.



                                               17
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 18 of 24 PageID 18




         78.       Defendant had actual knowledge that the Waived Consumer Debt had

    been waived as it included a copy of the Uniform Consent and Waiver with the

    Pay-Off Demands it sent to Ms. Currier, yet still knowingly sent, or caused to be

    sent, the Pay-Off Demands.

         79.       The illegal amounts sought by the Pay-Off Demands are substantial

   and material.

         80.       The Pay-Off Demands are misleading because they give a false

   impression of the character and/or amounts of the Waived Consumer Debt.

         81.       The Pay-Off Demands hide the true character and/or amounts of the

   Waived Consumer Debt and/or impairs Ms. Currier’s ability to knowledgeably

   assess the validity of the Waived Consumer Debt.

         82.       The Pay-Off Demands are false representations as to the correct legal

   amounts due and owing (which should legally be none) regarding the Waived

   Consumer Debt.

         83.       The Pay-Off Demands constitute “communication” as defined by

   Florida Statutes, §559.55(2) because they conveyed information such as the alleged

   amounts owed for the Waived Consumer Debt, who allegedly owed such Consumer

   Debt, to Ms. Currier and/or her lawyer, both of which are persons and such

   “communication” was in the form of U.S. Mail, correspondence, fax transmissions

   and/or email.



                                             18
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 19 of 24 PageID 19




          84.    As a result of Defendant’s conduct as described herein in attempting

   to collect the Waived Consumer Debt in the Pay-Off Demands, Defendant has

   violated Florida Statutes, §559.72(9) which makes it unlawful to: “[c]laim, attempt,

   or threaten to enforce a debt when such person knows that the debt is not legitimate

   or assert the existence of some other legal right when such person knows that the

   right does not exist.”

          85.    As a result of Defendant’s debt collection conduct as described herein,

   Ms. Currier has been injured.

          86.    Ms. Currier is: (a) is entitled to collect her attorney’s fees and costs

   pursuant to the Florida Statutes, §559.77(2); (b) has retained the law firm of Florida

   Consumer Lawyers in this action; and (c) is obligated to pay the law firm of Florida

   Consumer Lawyers a reasonable fee for its services in bringing or defending in this

   case, as well as all costs of collections.

          WHEREFORE, Plaintiff, LARISA GILBERT, respectfully requests relief in

   the form of: (i) actual damages, interest, court costs and attorney’s fees pursuant to

   Florida Statutes, § 559.77(2); (ii) statutory damages in the minimum amount of

   $1,000.00 per violation; (iii) a trial by jury; and (iv) such other and further relief

   that this Court deems just and proper under the circumstances.

                                        COUNT IV
                                (Mr. Currier vs. Defendant)
                                 (Violation of the FCCPA)



                                                19
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 20 of 24 PageID 20




          87.       Mr. Currier incorporates Paragraphs one (1) through thirty-seven (37)

   above as if fully set forth herein.

          88.       This is an action against Defendant for violations of Florida’s

   Consumer Collections Practices Act, Florida Statutes, §559, Part VI, et. seq.

   (FCCPA), and for damages in excess of $15,000.00, exclusive of interest, court

   costs and attorneys’ fees.

           89.      The mortgage debt at issue in the Foreclosure Action and Pay-Off

   Demands is consumer debt within the meaning of the FCCPA. This so because it

   was a mortgage loan incurred to purchase Mr. Currier’s residential homestead real

   property and thereby created an obligation for Mr. Currier to pay money arising out

   of a transaction in which the money, that is the subject of the mortgage loan

   transaction primarily for personal, family, or household purposes.

          90.       Mr. Currier is a natural person that was the borrower of and obligated

   to pay the Consumer Debt, until it was waived pursuant to the Uniform Consent and

   Waiver.

          91.       Defendant is a debt collector within the meaning of the FCCPA. This

   is so because:

                a. Defendant is a person that uses the U.S. Mail, correspondence, fax

                    transmissions, email, lawsuits and other instrumentalities of interstate




                                               20
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 21 of 24 PageID 21




                    commerce in sending communications such as the Pay-Off Demands;

                    and

                 b. Defendant’s principal business purpose is the collection of debts, as

                    Defendant regularly sends collections letters and files collection

                    lawsuits throughout the State of Florida in order to collect delinquent

                    consumer debts for another person as it did for the Waived Consumer

                    Debt; and

                 c. Defendant regularly collects or attempts to collect, directly or

                    indirectly, debts owed or due or asserted to be owed or due another as

                    it did for the Waived Consumer Debt which originated with Regions

                    and was assigned to Defendant.

           92.      The Pay-Off Demands are attempts to collect the Waived Consumer

   Debt.

           93.      The Pay-Off Demands included demands to pay the deficiency

   incurred as a result of the sale of Mr. Currier’s property in the Foreclosure Action,

   however, any deficiency was waived pursuant to the Uniform Consent and Waiver.

           94.      Consequently, Defendant is not entitled to recover or seek to recover

   the Waived Consumer Debt from Mr. Currier.

           95.      Defendant had actual knowledge that the Waived Consumer Debt had

    been waived as it included a copy of the Uniform Consent and Waiver with the



                                               21
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 22 of 24 PageID 22




    Pay-Off Demands it sent to Mr. Currier, yet still knowingly sent, or caused to be

    sent, the Pay-Off Demands.

         96.       The illegal amounts sought by the Pay-Off Demands are substantial

   and material.

         97.       The Pay-Off Demands are misleading because they give a false

   impression of the character and/or amounts of the Waived Consumer Debt.

         98.       The Pay-Off Demands hide the true character and/or amounts of the

   Waived Consumer Debt and/or impairs Mr. Currier’s ability to knowledgeably

   assess the validity of the Waived Consumer Debt.

         99.       The Pay-Off Demands are false representations as to the correct legal

   amounts due and owing (which should legally be none) regarding the Waived

   Consumer Debt.

         100.      The Pay-Off Demands constitute “communication” as defined by

   Florida Statutes, §559.55(2) because they conveyed information such as the alleged

   amounts owed for the Waived Consumer Debt, who allegedly owed such Consumer

   Debt, to Mr. Currier and/or his lawyer, both of which are persons and such

   “communication” was in the form of U.S. Mail, correspondence, fax transmissions

   and/or email.

         101.      As a result of Defendant’s conduct as described herein in attempting

   to collect the Waived Consumer Debt in the Pay-Off Demands, Defendant has



                                             22
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 23 of 24 PageID 23




   violated Florida Statutes, §559.72(9) which makes it unlawful to: “[c]laim, attempt,

   or threaten to enforce a debt when such person knows that the debt is not legitimate

   or assert the existence of some other legal right when such person knows that the

   right does not exist.”

          102.   As a result of Defendant’s debt collection conduct as described herein,

   Mr. Currier has been injured.

          103.   Mr. Currier is: (a) is entitled to collect her attorney’s fees and costs

   pursuant to the Florida Statutes, §559.77(2); (b) has retained the law firm of Florida

   Consumer Lawyers in this action; and (c) is obligated to pay the law firm of Florida

   Consumer Lawyers a reasonable fee for its services in bringing or defending in this

   case, as well as all costs of collections.

          WHEREFORE,           Plaintiff,       NATHAN       CURRIER        f/k/a    IGOR

   STEPANENKO, respectfully requests relief in the form of: (i) actual damages,

   interest, court costs and attorney’s fees pursuant to Florida Statutes, § 559.77(2); (ii)

   statutory damages in the minimum amount of $1,000.00 per violation; (iii) a trial by

   jury; and (iv) such other and further relief that this Court deems just and proper

   under the circumstances.

                              DEMAND FOR JURY TRIAL

          Plaintiff requests a trial by jury on all issues so triable.




                                                23
Case 8:21-cv-01110-KKM-TGW Document 1 Filed 05/07/21 Page 24 of 24 PageID 24




         Respectfully submitted,


                              By: / s / Nick Fowler
                              Nick Fowler, Esquire
                              Florida Bar No.:
                              Scott D. Stamatakis, Esquire
                              Florida Bar No.:178454
                              Melissa Miller Thalji, Esquire
                              Florida Bar No.:174467
                              FLORIDA CONSUMER LAWYERS
                              P.O. Box 341499
                              Tampa, Florida 33694
                              (813) 282-9330 (telephone)
                              (813) 282-8648 (facsimile)
                              Notice of Primary Email: Service@FloridaCL.com
                              Counsel for Plaintiff




                                        24
